 

oOo Oe YN DH HW Be WD NY eS

BO bo Bb KO BR NO DY NYDN eee et
oo NN BHR OH SF WD NYO KY§ 3D OBO fF NN BD A F&F WD NYO KS BD

(|

base 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 1 of 22

Garrison Jones [ - | [_ E D |
>

Plaintiff (Pro Se)

P.O. Box 188911

Sacramento, California 95818 AUG 24 2020
earrison.jones@outlook.com "CLERK. U.S. DISTRICT COURT

EASTERN BRC? F CALIFORNIA
BY

 

7 JDEPUTY CLERK

U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

GARRISON JONES Case No.: 2:19-ev-02374 KJM-EFB
Plaintiff, PLAINTIFF REPLY TO
v. DEFENDANTS OBJECTION
OF MAGISTRATE
VELOCITY TECHNOLOGY RECINDINGS AND
SOLUTIONS LLC et al TWO AMENDED
Defendants.
JURY TRIAL DEMANDED

Judge: The Honorable Thomas
Brennan

Date Action filed: Nov 25, 2019
Date set for trial: NONE

 

 

1. INTRODUCTION
1. The courts Findings on August 12, 2020 must be amended to include
based on the response from Defendant Counsel (Dkt 35) filed on August 14,
2020 must be amended to include and add additional cognizable interference
claim as counsel is alleging that the plaintiffs’ employment did not end in March
2018 but ended on August 16, 2018. Plaintiff totally disagrees with statement by
counsel as to the date his employment ended with Velocity. Plaintiff has offered to

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS

AND RECOMMENDATIONS - ONE
-l-

 

 

 

 
 

oOo 7H YN DB nD F&F WD NH

NO NO NY YO NY NY NY NY NO FF YF YF FS KF KF PFO EF hl
oN TO A F&F WH HN KH OD Oo eo NN DBO OH SF WY NY FS CO

 

pase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 2 of 22

the court an exhibit, internal communication from a Senior Director, Susan
Haltopp and Senior Vice President Chance Veasay and email dated March 15,
2018 that is recapping a previous conversation between the two confirming that the
plaintiff Garrison Jones is no longer a Velocity employee in support of his claim of
the actual date he received acknowledgement that his employment had been
terminated.

If counsel can produce any evidence and exhibit that can counter or prove
otherwise he is welcome to do so.

However, if he only has to offer rhetoric and undocumented statements,
again he should move on to more pressing items.
The plaintiff disagrees; he also notes that if counsel wants to proceed with this
claim as an undisputed fact/issue, the court must include this to the standing claim
recognized by the court where its finding recognized a cognizable claim of
termination while on FMLA by Velocity.

Based on defendant counsel opposition (Dkt 35) filed on */14/2020 there

counsel is alleging that the plaintiffs’ employment ended on August 16, 2018

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS

AND RECOMMENDATIONS ~ ONE
-2-

 

 
=,

ase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 3 of 22

 

261], _ |
5 ‘Plaintiff's employment with Velocity actually ended August 16, 2018, not in March of 2018, but Velocity recognizes

27 || that at this stage ofthe case, the Court must presume all well-pleaded allegations in the Complaint are truc. The actual
date Plaintiff"s employment ended is not relevant to Velocity's objections to the Order & FAR.

uo

 

 

4 1éa28 |]? Velocity’s error should play no role inthe ultimate resolution of this dispute because as a matter of law, Plaintiff was
5 not entitled to the protections of the FMLA.
6 q Plane bin 3:10 ae A494 UTE COD
7
8
9

10

11

12 |! Plaintiff in his previous response has admitted that he is suffering from multiple

13 |) issues and impairments; however, it is defense counsel who is having serious

14 | issues related to comprehension. He has failed to recognize some of illogical

Is aspects of his pleadings.
16
17
18

19

In the response (dkt 35) Counsel who is allegedly a “managing partner” should
know multiple precarious situations.

By know he can see a habitual distinct pattern. by now multiple faults in his client
' as to the truth.
22

23

FMLA Legibility
Now counsel makes a statement in his pleading that the plaintiff is not deserving of|

>A and ineligible for FMLA or the protection that it offers.

25
36 || This brings up serious observations from counsel. It clearly appears that counsel is

97 ||Stipulating his own client who have a documented history of fraud also committed

9g || fraud and forgery.

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS
AND RECOMMENDATIONS — ONE
-3-

 

 

 

 

 
 

Oo e+ JN DBD A F&F WD NH eK

NO po bhO bP NY NH NY NHN NO FF FF KF KF PF PF OUP OO eSlUr Sl
So JY DH WA FS WH NY K§ DBD OBO fF DN DB A FS WD HP KH OS

fy

Nase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 4 of 22

 

 

The fraud is that if what counsel says is true, his client intentionally misled their
employee into believing he was on approved d FMLA, but was actually ineligible
for FMAL, then when he applied for unemployment, they in a split second changed
direction, made a “employer protest on April 24, 2018 a day after they had filed
another “employer protest” claiming that not only was he still employed but he was

also “physically unable to work” because he was on approved FMLA.

Now as confusing this may be, it is the defendants’ counsel who is on a regular
basis coming up with these “far-fetched” allegations.
It appears that the deception of FMLA is being used as a “cloaking” tactic to hide

other unknown reasons for their actions and termination of the plaintiff.

Unless, which is a strong possibility that after 3 '2 years of being lied to by their
client, they have grown tired of this conduct and has retaliated against their client
by implicating them in more federal crimes. This possibility is the most obvious
reason for this type of conduct. In addition, this is not a simple mistake especially
if counsel has seen and discussed this option with his client.

On the other hand, it is par for the course for counsel who is visibly desperate to
make claims without doing due diligence before he puts pen to paper , then using
this as simply another delay/stall tactic, another useless obstacle to put in the ring,

but in actuality, is simply Obstruction of Justice of a Federal Proceeding.

The bigger question is why your own attorney would implicate their client
knowing that the ramifications and consequences of that statement would subject

their own client to more serious charges of fraud and forgery of federal documents.

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS

AND RECOMMENDATIONS — ONE
-4.-

 

 
bho

wo

Co fe YN DO TH

 

 

 

pase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 5 of 22

There has to be a motivating factor that is driving these claims. As a client, if this
was presented to me before, it was filed and based on the evidence; I would

completely disapprove of and disapprove that such a response would ever be filed.

AAA,
AD ADAAALNAA AN an d

Then when confronted put an employee that was not ELGIBLE for FMLA, on
what was not “officially eligible FMLA (so they say now) but then sent forged
documents to state agencies claiming that he is on FMLA by forging a federal
government FMLA certification document where it clearly indicates he was
approved for FMLA until May 15, 2018 for the purpose of deceiving all the
parties they sent this document to.

However, approved him for FMLA and then forged federal government
documents.

This means the defendants submitted these forged documents to AZDDES and
Arizona Court of Appeals

What counsel is also saying is that the highest ranking Human Resource Employee
at Velocity, Shauna Coleman, Human Resource Director whose name is listed as
the contact name, is the Velocity employee that altered, forged and submitted these
comments as ell is the same individual who deceived the plaintiff along with

General Counsel, Chris Heller that he was on unpaid FMLA Leave.

EXHIBIT 53
Email from Shauna Coleman dated February 14, 2018 confirming the beginning of
FMLA (February 20, 2018) and the proposed end date where re-certification is

required (May 15, 2018. This date matches the date on all forged documents sent

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS
AND RECOMMENDATIONS - ONE
-5-

 

 
 

Go

oO ee NIN DO OH Sf

10
11
12
13
14
15
16
17
18
19

21
22
23
24
25
26
27
28

 

pase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 6 of 22

to and used by AZDES as proof provided by Velocity that he was unable to work
due to being on FMLA.

In addition, to deceive the plaintiff in believing he was on unpaid FMLA eave they
sent vial email on February 14, 2018 confirming dates of FMLA leave to the
plaintiff.

EXHIBIT 54

Forged FMLA documents from Velocity and HR Director, Shauna Coleman
Showing approval of FMLA

At this point they sent these documents to a state agency(AZDES) who jointly
with the federal government Department of Labor administer the unemployment
program as proof and in support of their false claim, that the plaintiff was unable to

work because he was on approved FMLA until May 15, 2018.

Escalation to Authorities
. Please tell me that this is not the case, because it is, this has blossomed into an
entirely different spectrum of litigation that federal law enforcement
I will make sure to forward his response along with the forged documents to the
Department of Labor they should immediately be made aware of these statements
by defendants counsel. If the statements are in fact true, counsel should be
commended for stepping forward and exposing his clients’ illegal criminal activity.
If he is again lying and this ploy is simply another attempt to distract the attention
of the court to a “alternate version” away from the real issue, sanctions by the

court is in order.

A valid appearance have all resigned in wake of this issue. Now it appears their

own counsel has taken the first step of emancipation as well

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS
AND RECOMMENDATIONS — ONE
-6-

 

 

 
(Pase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 7 of 22

1 || The ramifications mandates escalation to higher level of authority.

2 ||. What he is now saying is that his client used the’image” of FMLA, its policies,

ta

procedures for an entirely different purpose. They used FMLA in a racial
discrimination manner to keep the plaintiff from returning to work, then used
FMLA to deny him unemployment benefits and then finally and what is the most
serious is that they did to when what counsel is saying, he did not or does not
deserve the protection of FMLA even though his client submitted documents that

clearly indicate he was on FMLA.

oOo F&F NI WBN AH FS

In addition the plaintiff disputes the significance claim by defendant counsel where
10

11 || @gain he is attempting to down play the significance of the date of termination in

!2 || March 2018 and the “manufactured date of end embayment” they are now
13
14 claiming to be August 16, 2018 saying that “Ve/ocity’s error should play no role

>

15 || in the ultimate resolution as a matter of law.’

'© |! Counsel is attempting to lie to nullify the observations of two separate independent
17
18 jurisdictions who both with evidence in hand that the plaintiff was terminated in

19 ||March 2018. In addition to recognition of the EEOC investigator who also

20
reviewed the same all coming to the same conclusion, that he had been terminated
2]

22 ||in March of 2018 and was so directed on the record in their separate rulings..

?3 |! Each show that they plaintiff was engaged in a protected activity and that the
24
35 adverse action taken against him (termination of employment) was directly

26 || attributed/connected to and in direct retaliation of exercising these rights.
27

28

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS
AND RECOMMENDATIONS —- ONE
-7-

 

 

 

 

 
 

oO SH KN DH A BP WY YO =

NO N NO ND DY DY NY RD RD i i ea ea ea eee
aH NN KH UW FP WY NY K|§ DT OBO Hw HN DB A BP WY HO K$K& CO

 

 

fase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 8 of 22

the evidence that the plaintiff was able to work on 3/22/2018, supported by
evidence of physician statements and documents that clearly indicate this, as well
as multiple job offers he had received after 3/22/2018 from at least two separate
organizations.

In addition, if counsel had an ounce of knowledge about the level of interaction
required by a Lawson/Infor Supply Chain consultant, it is impossible to hold two
full time positions at the same time.

In addition, the court must consider how Ludacris this attempt is. Given that
Velocity found out that the plaintiff had returned to work, they retaliated against
him once again by contacting AZDES yet for the third time in a 90-day span, now
claiming he was working and collecting unemployment benefits at the same time.
Therefore, in their eyes the unbelievable is occurring.

1. Plaintiff is employed at one organization full time and at the same time is an

2. He is not eligible for FMLA even though it was approved by Velocity
2. He is employed at Velocity but on FMLA
2He is employed and collecting unemployment benefits at the same time

Excuse me, did I miss something?

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS
AND RECOMMENDATIONS -— ONE
-8-

 

 
 

Do Fe JN DBO A FP WY LY

No peo NH WF NH NH NH NH NH Fe FF HF KFS PORTS SEO ll PSUR
oO NH A SP WD NO KH CO ODO DW HQ BH A FP WD NY KF CO

 

pase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 9 of 22

Il SETTLEMENT AGREEMENT

2. Defense counsel repeatedly keeps referencing what he calls “settlement
agreement but in actuality is a manifesto where a criminal is bragging and
identifying/ admitting to all of the criminal acts they have committed. What
counsel is intentionally neglecting to inform the court is that the plaintiff was
induced into the manifesto by fraud, intentional misrepresentation of the facts and
the intent the plaintiffs’ contacted him to imitate “ settlement discussions” In
addition, counsel is neglecting to inform the court that 3 days after said agreement,
the defendants at the request of counsel, filed an appeal to a ruling that was
immediately dismissed by the Arizona Court of Appeals, directly related to the
cognizant claim of termination of the plaintiff while he was on FMLA with special
notation and stipulation by the court that they ( defendants) have no right to appeal
the court’s decision. This if counsel agrees or not this case has already been
adjudicated and the ruling has been upheld and affirmed/ by the Arizona court of
Appeals. If counsel wanted to raise the issues he or another attorney from his law
firm should have showed up to be heard at the original hearing on June 22, 2018
where they had the opportunity to go on the record to make these outrageous
claims. If counsel can remember, it was Arizona Appeal number
U-1595392-001 June 22, 2018 and the dismissal of Appeal August the dismissal

of appeal August 20, 2018 highlights below. Please make special attention that the

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS

AND RECOMMENDATIONS — ONE
_9-

 

 
 

Oo eo NN DB A FF WD YN

No NM YY YY HY YY YY YD De Re Se Re ee ee eee
So NAN BH A F&F WH NH KF DBD Oo CO HYD DR A F&F WH YH S&S CO

 

pase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 10 of 22

court clearly indicates, “the tribunal decision issued on 6/22/2018 remains in

full force and effect “

 

wae

YOUR APPEAL HAS BEEN DISMISSED BECAUSE THE EMPLOYER DID NOT ESTABLISH GOOD
CAUSE FOR FAILING TO APPEAR AT THE PREVIOUS HEARING.

 

 

 

RE

‘oday. I made a separate dectsion that found the employer did not have good cause for failing to appear at the hearing
cheduled for 6:22'2018 and that the hearing would not be reopened. I am dismissing your appeal because the
‘nbunal decision issued 6’22:2018 remaims in full force and effect.

“ou have no right to appeal this dismissal. However, you may request further review of my other decision that you did
ot have good cause for failing to appear at the scheduled hearing.

eR

Richard Ebert
Administrative Law Judge

It has a “bi-partisan affect because it also confirms that is clearly identified in the
courts ruling that he was on approved FMLA leave at the time he was terminated.
Counsel would know this if he and his client were man enough to attend the
original hearing and the appeal hearing.

As to their confession and stipulation that he now claims the plaintiffs
employment did not end until August 16, 2018, what he has done is widened the
scope and timeline to include additional acts of interference by the defendants in
his rights under FMLA.

In addition, the plaintiff does not agree and has not agreed to any of the alleged

agreements counsel continues to claim in relation to a “imaginary claim of FMLA

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS
AND RECOMMENDATIONS — ONE
-10-

 

 

 
mo So ND HR HBR WY YY =

No NO NHN HN Hb NHN NY NO NO =| = =| FF FeO Ee OO eee em
SS nN BC WA S&F DH NO SK&§ CF OBO CO ND BD WD SP WH HO KK BS

 

fase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 11 of 22

that does not exist in the complaint in Northern IIlinois, nor does the plaintiff agree
of any alleged “recovery” stipulation he made to anyone, especially to any of the
defendants and their counsel.

The plaintiff does herby challenge counsel to produce this manifesto/agreement
and cease making comments of the elements contained in it so that the court can
see for itself and make its own determination on the evidence. If he does not want
to produce this document, it is recommended that he move on.

It is obvious the desperation being displayed. The phrase “recovery” is associated
to monetary awards and counsel is again setting a trap so that he can again at the
last moment produce this document to ward off any monetary award by the court.
However, again what he is not claiming and given recognition to is that, no
agreement can pre-set or predetermine any monetary word or damages of any
litigation by means of any contract or agreement. Only the court can administer
such matters.

As previously mentioned, there is no such claim related to FMLA in the complaint
but if counsel produces this document, the court will see that there are many and
multiple items in this manifesto that are not in the claim as well. They seek to
indemnify themselves, business partners etc. for everything, from retaliation,
intimidation, harassment and the intentionally drowning of “Flipper”. At the same

time, they claim no wrongdoing but the evidence indicates otherwise. As well

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS
AND RECOMMENDATIONS — ONE
-1ll-

 

 

 
 

oO fe NN DO UO SF WY NY

NO NO NYO NO NO NO NY NO NO &- | FS FS FS Se OO Se OO S| o_o
eo NN DB A fF WD NY =|§ DCD BO BH NHN DB A FBP WH NYO =| BS

fase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 12 of 22

 

there are multiple attempts to claim indemnification for that no federal, state or
local judicial system or law enforcement that would ever not consider
indictment, prosecution and imprisonment for these intentional violations of the
law. They even wadded “training” as an item for indemnification. The mere
mention of “training” signify that they are trying to escape the main harsh penalty
of the theft of Intellectual Property and Trade Secrets, where they stole this
intellectual property and used it as a tool , means and instrument of racial
discrimination against the plaintiff.

The plaintiff has in his possession sent to him by Ogltree Deakins attorney
Christopher Meister on May 21, 2018 his Personnel Records and Confidential
Medical

Records.

garrison jones@outlook.com

From: Meister, Chistapher J. «Christopher. Maister@ogletree.com =
Sent: Monday. May 21, 2078 2:75 PM

To: Garrison Jones

Attachments: Janes Confidential Medical Records pdf: 20180518155027747 pdf

Mr. Jones attached please find your personnel and confidential medical records files. Thank you.

Christopher J. Meister | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Esplanade Center Ili, 2415 East Camelback Road, Suite 800 | Phoenix, AZ 85016 | Telephone: 602-778-3720 | Fax
778-3750

 

In those personnel records, there is not a single document or mention to any

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS
AND RECOMMENDATIONS - ONE
-12-

 

 

 
 

o Se SN BD A SF WY LO =

No NHN KN KR KO KO RQ BRO Rw mm mm mmm
ao SN DO OW FP WD NY § OF OD He HYD DDH F&F WD NY KFS SC

 

ASE 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 13 of 22

training by Velocity that was attempted or taken by the plaintiff during his
entire employment period.

In addition, there is no reference to any training request or this document

Exhibit 52

Velocity Training Course Exam Request Form

This form is mandatory for all employees to be completed for any and all internal
or external training attended, taken, and or completed, yet these is no such
document in his file. Unlike the white employees, this was completed and shows
up in their personnel files as the two white employees Velocity paid to attend Infor
Certification classes, where they received certification.

Could it be and I am going out on a limb here, could it be that there was no
“Official Training of Cloud suite and this is part of the cover-up. But this does not
make any logical sense as also in his personnel file was what they called, his
“performance review” In actuality this was the way his manager made sure that
he did not meet the requirements of a bonus like the white employees so he
intentionally gave him an extreme/unjust review so that his share would be divided

amongst the white employees so their bonuses were much larger than expected.

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS

AND RECOMMENDATIONS —- ONE
-13-

 

 

 
 

 

So e& SN DH A FP WY NY

| NO NO A SO OO OO OO ee ee!
o NJ BH A F&F W NY K§ FT OD ww NHN DBD vA SP WO HO | OO

 

hSe 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 14 of 22

However, in his “ performance review, there is a reference to training where his
manger is now attempting to disguise the stolen intellectual property as “ self-

Study” but does mentioned training.

Mid Year Semi-Annual Review 2017 July 26, 2017

Garrison Jones

PSCO4-infor Professional Services - Lead
000044-PS - Infor

Reviewed by Michael Baldwin

 

Goal & of & Skilis 0% Complete Weighted at 0%

Education / Skilis Development

2 - Below Expectations

Garrison hasn't baen busy and has had opportunities to de some self-study, but has not taken advantage of it, He also
had a chance to sit in on some of the first week of version 11 training, but only made it for one session. His counterpart
tried to reach out to him a couple of times. .

 

So how and why is this not notated in his personnel file as “training “ and equally
how is it an indemnification item/element in the manifesto ? Cover-up to the
highest power.

This again was intentional because the only alleged training is tied to the stolen

intellectual property and trade secrets. It is obvious the intent is to distance and

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS
AND RECOMMENDATIONS — ONE
-14-

 

 

 
 

oO > JN DBD A &. WD HO

NB bp wh bY bY HY NY NY NY FF fF FF FE PFO Se OS eel elle
oo YN AO A F&F WH HO F&F CO DO Fe NQ DBD vA S&S WO YH KS S&S

q

 

ASe 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 15 of 22

omit any reference to these illegal acts but at the same time, seek indemnification
from the consequences of their illegal criminal acts at the same time. Makes no
logical sense to get a shot for rabies if you have not been bitten by a dog or been
cut by a piece of metal. This is the theme throughout this manifesto. You will find
tons of items that they acknowledge or seek indemnification from that has no
connect to the complaint. However, they were added because at the time of the
manifesto, the plaintiff was unaware the defendants had committed any of those
violations. As such, this is the normal mode of conduct by the defendants,
misrepresentation, deception, and fraud. Then after being caught, the first thing
they do is LIE, then deception and attempts to misdirect attention to something
else. This pattern has been seen time after time. As previously mentioned the
doctrine of clean hands simply does not exist for any of the defendants, nor their

counsel.

They had the keys to their own freedom and threw them away three (3) days after
the signing of the manifesto and jumped right back on the horse of hatred,
intimidation, and racial harassment of the plaintiff and his family. They displayed
the vindictive nature and hostility they displayed throughout his employment and
while his back was turned and attempting to walk away, they lashed out again in

direct retaliation for exposing their illegal criminal activities and filed an appeal of

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS
AND RECOMMENDATIONS — ONE
-15-

 

 

 
 

 

Oo fe NN DB A SF WY NH KR

No wo HN HO HY NHN HN NY YN Fe FF FF FF PF KF OF OF SES
oN TO ON SB BH NO KF ODO CO Oe HN DO HH Se HY NY KF S&S

 

ASe 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 16 of 22

a case they had already lost, failed to attend any of the proceedings because they
knew the ramifications and consequences of offering testimony as they knew
perjury was sin their future if they did. Therefore, they skipped the hearings.

The court must see the pattern and if allowed to continue, they will for the fourth
(4%) time submit more false pleadings to the court in their feverish attempt to avoid
the inevitable. They can only blame themselves; here is an organization that has a
single mission, GREED. They have shown that they are motivated by greed will
commit mail fraud, wire fraud, over billing, fraud beg, borrow and steal anything
or asset to obtain this greed, including violate any law of this country to obtain it.
If counsel won’t cease making mention of this manifesto/agreement

While the plaintiff disagrees, he also notes that if counsel wants to proceed with

this claim as an undisputed fact/issue.

Conclusion
The court has to see that there are multiple serious issues going on in the
defendants’ camp between the client and the defendants. Despite the
fact that this the fourth (4") such “pleading” if you will filed by
defendants and their counsel for no other propose but to obstruct these

proceedings with all kinds of lies, fabrication of evidence and not a

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS

AND RECOMMENDATIONS — ONE
-16-

 

 

 
 

Oo fo NHN DBD TW FF WD WN

Ne Bw BR KR KH NH HK LY NO -— FF FF FO FEF Se OO Slee le
Co uO UO SF DY NO =e CO OBO wo HD TO RW Se WY YY SK CO

ase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 17 of 22

shred of evidence to support any of these allegations/claims. It appears
to be a visible, internal battle where counsel now may be attempting to
distance themselves from their client by throwing out there issues that
will lead to their indictments. Who would agree to file a document that
further implicates them and serves no logical purpose? The only thing
the pleading filed on August 14, 2020 is pull the defendants further and
further into the deep abyss in which they have flung themselves into.

It also appears that internally within Ogltree Deakins, their client has
openly complained in regards to the string of failures and losses they
have suffered at the hands of Ogltree Deakins and the attorneys
assigned, now to include a “managing partner” who also is losing a case
before yet another court. They all have degenerated to the point where
they will continue to do anything illegal to get their clients’ off the hook
for the serious damages of their actions. However, the evidence shows
that they have committed heinous / calculate acts of racism, retaliation,
fraud, misrepresentation among other hideous acts and these trivial
attempts by counsel to put multiple obstacles and obstruction of justice

should be duly noted by the court along with a formal warning that if it

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS

AND RECOMMENDATIONS — ONE
-17-

 

 

 

 
 

oOo ~ JN BD HH FP WY LH

NO NHN DB NHN NO NR NR DR RQ mae ea eee
oa NY BO Wn FPF W NH -§ COD Oo OB NHN DA A BP W WH KFS CO

 

 

 

Clase 2:19-cv-02374-KJM-EFB Document 39 Filed 08/24/20 Page 18 of 22

is done again, the court will render harsh sanctions against counsel and
the defendants.

they are now not so much interested in billable hours and revenue and at
some point in the near future, they will dump this client. The apparently
see that there is no pot of gold or redemption for his client. Why else
would they throw them under the bus or even do they even know their

counsel filed such a pleading.

Dated: August 21, 2020 “A JONES

tan Lie ,

Garrison J ones (//

Plaintiff (Pro Se)

P.O. Box 188911

Sacramento, California 95818.
garrison.jones(@outlook.com

 

PLAINTIFF REPLY TO DEFENDANTS OBJECTION OF MAGISTRATE FINDINGS

AND RECOMMENDATIONS — ONE
- 18 -

 
Department / LoB: HR

Vel@city” ASHI CourBeERant/2° Page 19 of 22 Approver: Shauna

 

 

 

Request Form Approved: 07/06/2016
Shibs ft SH
TRAINING COURSE / EXAM REQUEST FORM by [ £) (
Employee Training? Oo
Department Exam? 0

 

 

 

 

 

to fill in this section:

 

 

Detail Resources Required
(books etc)

Detail Travel Required

 

 

 

Any other relevant info required

 

 

 

 

Jo be completed by Admin) Signature Date
Course/Exam Booked
Resources/Travel Arranged
Training Register Updated

‘To be completed by Employee) Signature Date
Course/Exam Complete |

 

 

 

 

 

 

 

i.e.
Have a of certificate to
course/exam useful
Would you recommend it
other comments

 

 

Velocity Technology Solutions, Inc Proprietary and Confidential Page 1 of 2

 
 

   

  

Case 2:19-cv-02374-KJM-EFB Document 89 "oh, bt Ss of 22

From: Shauna Coleman <shauna.coleman @ velocitycloud.com>

To: garrison jones <garrison.jones 1724 @outlook.com>, Garrison Jones
<garrison. jones @ outlook.com>

Date: Wednesday, February 14, 2018, 10:59 AM -0700

Subject: Re: FMLA - Garrison Jones

Hello Garrison,

As you know, you have been on a medical leave of absence since November 18, 2017. During this time,
you have applied for and received short term disability benefits. Your current medical leave of absence
expired with the ending of your short term disability benefits on January 27, 2018, which is why we sent
you the FMLA paperwork on January 23, 2018. You returned that paperwork to us on February 8, 2018.

Thank you for submitting the FMLA paperwork (certification form). We have evaluated
your certification form and determined that you do not currently meet the eligibility requirements for
FMLA, which require that you have been employed for 12 months.

That said, since your short-term disability and medical leave of absence ended on January 27, 2018 and
in close proximity to your one year employment anniversary, Velocity, although it is not required to do
so, will extend your unpaid medical leave to your one-year anniversary, February 20, 2018. On that day,
you become eligible for FMLA leave and Velocity will start you on FMLA leave for 12 weeks.

Your FMLA leave will run from February 20, 2018 to May 15, 2018. You will be required to provide a re-
certification of your medical status from your healthcare provider prior to May 15, 2018 so that we can
evaluate continued eligibility and potential return to work. Attached are the “Notice of Eligibility and
Rights & Responsibilities” document.

Best,

Shauna Coleman

asources | Velocity Technology Solutions, inc.

 

Shauna Coleman | firecto:, +

Feegeny rakes plalt belies
Was appeeved Fla Emma |

At

 
 

If your leave does qualify as FMLA leave you will have the following responsibilities while on FMLA leave (only checked blanks wind £7
Y Coma BURA BofwHAA374-KIM-EFB , ReaiunevniadMraliled 08/24/20 Page 21 of 22

continue to make your share
of the premium payments on your health insurance to maintain health benefits while you are on leave. You have a minimum 30-day (or, indicate

 

cancelled, provided we notify you in writing at least 15 days before the date that your health coverage will lapse, or, at our option, we may pay your
share of the premiums during FMLA leave, and recover these payments from you upon your retum to work.

You will be required to use your available paid sick, __. vacation, and/or other leave ducing your FMLA absence. This
means that you will receive your paid leave and the leave will also be considered protected FMLA leave and counted against your FMLA leave
entitlement.

Due to your status within the company, you are considered a “key employee” as defined in the FMLA. Asa “key employee,” restoration to
employment mav be denied following FMLA leave on the grounds that such restoration will cause substantial and gricvous economic injury to us.
We ___have/__ have not determined that restoring you to employment at the conclusion of FMLA leave will cause substantial and grievous
ecanomic harm to us.

While on jeave you will be required to frmish us with periodic reports of your status and intent to return to workevery
Cindigate interval of periodic B, as a jate for the particular leave situation

 

If the circumstances of your leave change, and you are able to return to work earlier than the date indicated on the this form, you will be required
to notify us at least two workdays prior fo the date you intend to report for work.

If your leave does qualify as FMLA leave you will have the following rights while on FMLA leave: KA ib iT SY
* You have a right under the FMLA for up to 12 weeks of unpaid leave in a 12-month period calculated as: > ,
the calendar year (January — December). , pOkge fA [ A

a fixed leave year based an

 

the 12-month period measured forward fram the date of your first FMLA leave usage.

ov a “rolling” 12-month period measured backward from the date of any FMLA leave usage. Dac iY ih Cf {

s You have a right under the FMLA for up to 26 weeks of unpaid leave in # single 12-month period to care for a covered servicemember with a serious
injury of illness. This single 12-month period commenced on

 

e Your health benefits must be maintained during any period of unpaid leave under the same conditions as if you continued to work.

© You must be reinstated to the same or an equivalent job with the same pay, benefits, and terms and conditions of employment on your retum from
FMLA-protected leave. (If your leave extends beyond the end of your FMLA entitlement, you do not have retum rights under FMLA.)

e = Hf you do not retwum to work following FMLA leave for a reason other than: 1) the continuation, recurreace, of onset of a serious health condition which
would entitle you to FMLA leave; 2) the continuation, recurrence, or onset of a covered servicemember’s serious injury or illness which would ontitle
you to FMLA leave; or 3) other circumstances beyond your control, you may be required to reimburse us for our share of health insurance premiums
paid on your behalf during your FMLA leave.

*® If we have not informed you above that you must use accrued paid leave while taking your unpaid FMLA leave entitlement, you have the right to have

sick, vacation, and/or __ other Jeave run concurrently with your unpaid leave entitlement, provided you meei any applicable requirements ©

of the leave policy. Applicable conditions related to the substitution of paid leave arc referenced or set forth below. Ifyou do not meet the requirements
for taking paid leave, you remain entitled to take unpaid FMLA leave.

 

For a copy of conditions applicable to sick/yacation/other leave usage please refer to available at:

____ Applicable conditions for use of paid leave:
FMLA leave will begin on February 20, 2018.

12 Weeks of FMLA extends through May 15, 2018.
A recertification is required by the employee prior to May 15, 2018.

 

 

 

 

Once we obtain the information from you as specified above, we will inform you, within § business days, whether your leave will be designated as
FMLA leave and count towards your FMLA leave entitlement. If you have any questions, please de not hesitate to contact:

at

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
It s mandatory for employers to provide employees with notice of their eligibility for FMLA protection and their rights and responsibilities. 29 U.S.C. § 2617, 29
CFR § 325.300(b), (c). It is mandatory for employers to retain a copy of this disclosure in their records for three years. 29 U.S.C. § 2616; 29 C.F.R. § 825.500.
Persous are not required to respond to this collection of information unless it displays a currently valid OMB control number. The Department of Labor estimates that it
will take an average of 10 minutes for respondents to complete this collection of infarmation, including the time for reviewing instructions, searching existing data
sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. If you have any comments regarding this burden
estimate or ary other aspect of this collection information, including suggestions for reducing this burden, send them to the Administrator, Wage and Hour Division,
U.S. Department of Labor, Room S-3502, 200 Constitution Ave., NW, Washington, DC 20210. DO NOT SEND THE COMPLETED FORM TO THE WAGE
AND HOUR DIVISION.
Page 2 : Form WH-381 Revised February 2013

Exhibit # 05

 

 
 

Case 2:19-cv-02374-KJM-EFB Document 39 Sh iD, f° et

Designation Notice U.S. Department of Latior
(Family and Medical Leave Act) Wage and Hour Division

  

GS. Waae send Hour Divisiot:
OMB Control Number: {235-0003

Expires; S55.1/2018
Leave covered under the Fansily and Medical Leave Act (FMLA) must be designated as FMLA-protected and the employer must inform the employee of the
ameaunt of lcave that will be counted against the employee's FMLA leave entitlement, In order to determine whether leave is covered under the FMLA, the
eraployer may request that the leave be supported by a certification. If the certification és incomplcte or insufficient, the employer must state in writing what
additional information is becessary ta make the certification complete and safficient, While mse of this form by employers is optional, a fully completed Form
WH-382 provides an easy method of providing employees with the written information required by 29 C.F.R. §§ 825,300{c), 825.301, and 425.305(c).

» Garrison Jon an Hc Bs | C
ne, ORHAN — Forge FINA Poo 3D

We have reviewed your request for leave under the FMLA and any supporting documentation that you have provided.
We received your most recent information on _February 2018 and decided:
¥_ Your FMLA leave request is approved. AB leave taken for this reason will be designated as FMLA leave,
a ag eee rane CCN
The FMLA requires that you notify us as soon as practicable if dates of scheduled leave change or are extended, or were
inidally unksown. Based on the information you have provided to date, we are providing the following information about ihe
amount of time that will be counted against your leave entitlement:

 

 

 

v Provided there is no deviation from your anticipated leave schedule, the following number of hours, days, or weeks will be
counted against your leave entitlement: 12 weeks

Because the leave you will need will be unscheduled, it is not possible to provide the hours, days, or weeks that will be counted
against your FMLA entitlement at this time. You have the right to request this information once in a 30-day period {if leave
was taken in the 30-day period).

Please be advised (check if applicable):
You have requested to use paid leave during your FMLA leave. Any paid leave taken for this reason will count against your
FMLA leave entitlement.

We are requiring you to substitute or use paid leave during your FMLA leave.
¥ You will be required to present a fitness-for-duty certificate to be restored to employment, If such certification is not timely

received, your return to work may be delayed until certification is provided. A list of the essential functions of your position
___|s_“_ is not attached. If attached, the fitness-for-duty certification must address your ability to perform these functions.

 

Additional information is needed to determine if your FMLA leave request can be approved:

The certification you have provided is not complete and sufficient to determine whether the FMLA applies to your leave

request. You must provide the following information no later than , unless it is not
(Provide at least seven calendar days}

practicable under the particular circumstances despite your diligent good faith efforts, or your leave may be denied.

 

 

(Specify information needed fo make the certification complete and sufficient}

 

We are exercising our tight to have you obtain a second or third opinion medical certification at our expense, and we will
provide further details at a later time.

Your FMLA Leave request is Not Approved.
The FMLA does not apply to your leave request.
You bave exhausted your FMLA leave entitlement in the applicable 12-month period.

 

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
it is mandatory for anployers fo inform employees in writing whether leave requested under the FMLA has been detcamined to be covered under the FMLA. 29 U.S.C.
§ 2617; 29 CER. $§ $25.300(d), (€). It is mandatory for erployers to retain a copy of this disclosure in their records for three years, 29 U.S.C. § 2616; 29 CER § ©
825.500, Persona arc not required to respond to this collection of information unless it displays a currently valid OMB contro! number, The Department of Labor
estimates that it will take an average of 10 — 30 minutes for respondents to complete this collection of information, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. If you have any comments
regarding this burden estimate or any other aspect of this collection information, meluding suggestions for reducing this burden, send them to the Administrator, Wage
and Honor Division, U.S. Department of Labor, Room S-3502, 200 Constitution Ave., NW, Washington, DC 20210, DO NUT SEND THE COMPLETED FORM
TO THE WAGE AND HOUR RIVISION,

Form WH-382 January 2009

 
